*410OPINION
This case has been heard to determine who shall succeed Paleafei Palemoe as the holder of the Matai name Paleafei.
Paleafei is a Matai name of the Village of Laulii in the Eastern District. It was not brought out in the testimony how many people there are in the family but there were only nine members of the family in Court and only a few more were mentioned by witnesses.
It seems to be agreed that the last seven holders of the name Paleafei were as follows: — Tia, Maeva, Lauivaa, Sagatu, Tupu, Sagatu and Falemoe.
Atofau of Leone filed the name Paleafei for registration basing his claim first upon the undoubted fact that he is the choice of an old lady of the Paleafei family — Siala—for the name, and second that he is a member of the Paleafei family. Siala is undoubtedly a woman of strong character and has had much to say in the affairs of the Paleafei family. Tia was the father of Siala. Maeva was the son of Tia’s sister. Lauivaa was the husband of Siala’s sister. Sagatu was Siala’s brother. Tupu was the husband of Siala and Palemoe was a brother of Siala. Siala claims that they were all appointed because of her pule or influence of her mother, they respectively holding the pule of the name.
Atofau claims to be in the seventh generation from a Paleafei whose other name he does not know. He has traced his descent and it is in the record of the trial. It is not necessary to go into it in the opinion. This descent as traced by Atofau and acknowledged by Siala is denied by Mulivai the objector to the name and by his witness Pele of Laulii who claims to have intimate and authoritative knowledge of the affairs of the Paleafei family.
Mulivai is a grandson of Paleafei Sagatu. Sagatu is stated to be a grandson of the first Paleafei Ulu. There is at the present time, an Ulu living in Vaitogi, who is also a grandson of Paleafei Ulu.
*411Atofau is the matai of a large family but the family is living in the Western District. He states that if he were appointed to hold the name Paleafei he would resign from the name Atofau and assume control of the affairs of the Paleafei family at Laulii, himself going there to reside. Atofau states that he is familiar with the lands of the Paleafei family but knows nothing of their other affairs. He states that he knew the last two holders of the name Paleafei, that is Paleafei Sagatu and Paleafei Falemoe, but although Paleafei Tupu was living during his lifetime, he did not know him. This seems unusual if Atofau is a member of the Paleafei family.
Atofau is a man of about fifty years old and Mulivai is a man about twenty-six years old. This is the first time that Atofau has ever been a candidate for the name Paleafei and as it appears from the record it is the first time he has ever been asked to be a candidate for the name, although there have been at least two vacancies in the name in his life time. Apparently this is his first real contact with the affairs of the Paleafei family.
Siala as before stated claims that she has the exclusive pule to the name Paleafei and that her choice of Atofau as the holder of the name is alone sufficient to secure his appointment. Undoubtedly the pule of Siala has been strong but it is very questionable whether the desire of any one person in a Samoan family should be sufficient to give the name to anyone and especially unless it appears that this person is undoubtedly a member of the family, has served former holders of the name and is familiar with the family’s affairs.
It is questionable in the light of all the testimony whether or not Atofau really is a member of the Paleafei family. This is denied by Mulivai and his supporters. It is not denied by Atofau or Siala that Mulivai is a member of the Paleafei family, yet neither he, his mother or Ulu, who *412is also a member of the family were invited to attend the family councils in the choice of a successor to Falemoe.
In the opinion of the Court it would not be according to the best policy for Atofau to resign his name in the Western District and turn over the affairs and lands of the Atofau family to any new Matai while he took up a residence in Laulii in the Eastern District and attempted to take over the affairs and lands of a family which was not unanimous in their choice of him as Matai.
It is usual in most Matai name cases to find at least one of the candidates who has without question lived in the family and rendered service to some former Matai of the family but in this case certainly Atofau never has and it is disputed whether or not Mulivai has.
It was brought out in the testimony that the last holder of the name Paleafei requested his successor to be Pate who is the grandson of Siala. This testimony was brought forth by Mulivai.
It is the object of the Court in its decisions in Matai name cases to appoint someone to be the holder of the Matai name in dispute who will as far as possible be agreeable to all the members of the family and thus .prevent dissension among them, as well as one who is-familiar with all the material affairs of the family. It does not appear to the Court that Atofau would fulfill these specifications and there is also a question as to how successful Mulivai would be as a Matai in the Paleafei family during the lifetime of Siala who evidently wants Atofau to hold the name. As between Atofau and Mulivai it is the opinion of the Court that Mulivai has established the strongest claim to the name Paleafei and the Court will award the name Paleafei to him unless the supporters of Mulivai will agree upon some undoubted member of the Paleafei family who has lived in the family in Laulii and is familiar with all its affairs, to be its Matai.
*413The name Paleafei will be given to Mulivai unless Atofau and Siala will consent to give the title to some undoubted member of the family who is familiar with its affairs and traditions.
The court costs in this case amounting to $50.00 will be paid as follows: $25 by Atofau and $25 by Mulivai.